Case 14-00386        Doc 67     Filed 12/28/18     Entered 12/28/18 13:17:16          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 00386
         LaToya R Wells

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/07/2014.

         2) The plan was confirmed on 03/27/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/19/2015, 02/08/2016, 06/14/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/30/2017.

         5) The case was Dismissed on 07/11/2018.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-00386             Doc 67            Filed 12/28/18    Entered 12/28/18 13:17:16                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $36,444.52
           Less amount refunded to debtor                                 $1,297.89

 NET RECEIPTS:                                                                                             $35,146.63


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $3,843.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                 $1,425.60
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $5,268.60

 Attorney fees paid and disclosed by debtor:                            $500.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal       Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Account Recovery Service                   Unsecured          56.00           NA              NA            0.00        0.00
 American Honda Finance Corporation         Unsecured     13,362.00     13,362.05        13,362.05        361.52         0.00
 AT&T Mobility II LLC                       Unsecured      1,064.00       1,337.83        1,337.83          36.20        0.00
 City of Chicago Department of Revenue      Unsecured      2,159.00       2,060.84        2,060.84          55.76        0.00
 Commonwealth Financial (Original Credit    Unsecured         290.00           NA              NA            0.00        0.00
 Commonwealth Financial (Original Credit    Unsecured         290.00           NA              NA            0.00        0.00
 Commonwealth Financial (Original Credit    Unsecured         241.00           NA              NA            0.00        0.00
 Commonwealth Financial (Original Credit    Unsecured         241.00           NA              NA            0.00        0.00
 Commonwealth Financial (Original Credit    Unsecured         208.00           NA              NA            0.00        0.00
 Commonwealth Financial (Original Credit    Unsecured         193.00           NA              NA            0.00        0.00
 Community Hospital                         Unsecured      1,028.00       1,365.22        1,365.22          36.94        0.00
 Debt Recovery Solutions                    Unsecured         397.00        397.99          397.99          10.77        0.00
 Enhanced Recovery                          Unsecured         237.00           NA              NA            0.00        0.00
 Illiana Financial Credit Union             Unsecured          42.00           NA              NA            0.00        0.00
 Illiana Financial Credit Union             Unsecured      3,097.00       3,104.25        3,104.25          83.99        0.00
 Illiana Financial Credit Union             Unsecured         200.00           NA              NA            0.00        0.00
 Illiana Financial Credit Union             Unsecured            NA           0.00          408.23          11.04        0.00
 Illiana Financial Credit Union             Secured       26,182.00     26,590.23        26,182.00     26,182.00    1,991.87
 Illinois Dept Of Human Services            Unsecured           0.00    11,363.55        11,363.55        476.55         0.00
 Illinois Dept of Revenue 0414              Unsecured            NA         611.80          611.80          16.56        0.00
 Illinois Dept of Revenue 0414              Priority          600.00          0.00            0.00           0.00        0.00
 Internal Revenue Service                   Priority            0.00          0.00            0.00           0.00        0.00
 Internal Revenue Service                   Unsecured           0.00          0.00            0.00           0.00        0.00
 Knight Adj (Original Creditor:12 Progres   Unsecured      2,142.00            NA              NA            0.00        0.00
 Komyatte & Associates                      Unsecured         232.00           NA              NA            0.00        0.00
 MCSI                                       Unsecured         200.00           NA              NA            0.00        0.00
 MCSI                                       Unsecured         250.00           NA              NA            0.00        0.00
 Millenium Financial Group LLC              Unsecured           0.00        578.83          578.83           0.00        0.00
 Mrsi (Original Creditor:Ingalls Memorial   Unsecured         125.00           NA              NA            0.00        0.00
 Municipal Collections Of America           Unsecured         200.00        200.00          200.00           0.00        0.00
 Municipal Collections Of America           Unsecured         135.00        675.00          675.00          18.26        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-00386            Doc 67            Filed 12/28/18    Entered 12/28/18 13:17:16               Desc        Page 3
                                                            of 4



 Scheduled Creditors:
 Creditor                                                Claim         Claim         Claim        Principal       Int.
 Name                                         Class    Scheduled      Asserted      Allowed         Paid          Paid
 Municipal Collections Of America          Unsecured         104.00        150.00        150.00           0.00        0.00
 NCEP LLC                                  Unsecured           0.00    22,049.52     22,049.52         596.57         0.00
 NCO Financial Systems Inc                 Unsecured         997.00           NA            NA            0.00        0.00
 NCO Financial Systems Inc                 Unsecured         639.00           NA            NA            0.00        0.00
 NCO Financial Systems Inc                 Unsecured         497.00           NA            NA            0.00        0.00
 NCO Financial Systems Inc                 Unsecured         283.00           NA            NA            0.00        0.00
 Peoples Energy Corp                       Unsecured         120.00        120.37        120.37           0.00        0.00
 Santander Consumer USA                    Unsecured     19,017.00            NA            NA            0.00        0.00
 Sprint Corp                               Unsecured         278.00        938.61        938.61           0.00        0.00
 Villiage of Lansing                       Unsecured         250.00           NA            NA            0.00        0.00
 Vision Fin (Original Creditor:Medical)    Unsecured         169.00           NA            NA            0.00        0.00
 Vision Fin (Original Creditor:Medical)    Unsecured         125.00           NA            NA            0.00        0.00
 West Asset Management (Original Credito   Unsecured          53.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                        Claim           Principal                Interest
                                                                      Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                                $0.00              $0.00                  $0.00
       Mortgage Arrearage                                              $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                    $26,182.00         $26,182.00              $1,991.87
       All Other Secured                                               $0.00              $0.00                  $0.00
 TOTAL SECURED:                                                   $26,182.00         $26,182.00              $1,991.87

 Priority Unsecured Payments:
        Domestic Support Arrearage                                      $0.00                $0.00                $0.00
        Domestic Support Ongoing                                        $0.00                $0.00                $0.00
        All Other Priority                                              $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                        $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                      $58,724.09           $1,704.16                  $0.00


 Disbursements:

           Expenses of Administration                                   $5,268.60
           Disbursements to Creditors                                  $29,878.03

 TOTAL DISBURSEMENTS :                                                                                  $35,146.63




UST Form 101-13-FR-S (9/1/2009)
Case 14-00386        Doc 67      Filed 12/28/18     Entered 12/28/18 13:17:16            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/28/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
